Exhibit 10.7

SUPPLEMENTAL AGREEMENT

SUPPLEMENTAL AGREEMENT, dated as of July 27, 2012 made by HD SUPPLY HOLDINGS,
LLC, a Delaware limited liability company (the “Additional Pledgor”), in favor
of WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, the “Note Collateral Agent”) for the Secured Parties (as defined in
the Collateral Agreement referred to below). All capitalized terms not defined
herein shall have the meaning ascribed to them in the Collateral Agreement
referred to below.

W I T N E S S E T H :

WHEREAS, HD Supply, Inc., a Delaware corporation (“the “Company”), the
Subsidiary Guarantors from time to time party thereto, and Wilmington Trust,
National Association, as indenture trustee (in such capacity, and together with
any successors and assigns in such capacity, the “Trustee”) on behalf of the
Holders (as defined in the Indenture) and as Note Collateral Agent, are parties
to an Indenture, dated as of April 12, 2012 (as amended by that First
Supplemental Indenture, dated as of April 12, 2012, and as the same may be
further amended, amended and restated, waived, supplemented or otherwise,
modified from time to time, the “Indenture”);

WHEREAS, in connection with the Indenture, the Company and certain of its
Subsidiaries are, or are to become, parties to the Collateral Agreement, dated
as of April 12, 2012 (as amended, supplemented, waived or otherwise modified
from time to time, the “Collateral Agreement”), in favor of the Note Collateral
Agent, for the benefit of the Secured Parties;

WHEREAS, the Indenture requires the Additional Pledgor to become a Pledgor under
the Collateral Agreement with respect to Capital Stock of certain new
Subsidiaries of the Additional Pledgor; and

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become a Pledgor under the Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Collateral Agreement. By executing and delivering this Supplemental
Agreement, the Additional Pledgor, as provided in subsection 9.15 of the
Collateral Agreement, hereby becomes a Pledgor under the Collateral Agreement
with respect to the shares of Capital Stock of each Subsidiary of the Additional
Pledgor listed in Annex 1-A hereto, as an Issuer thereunder. The information set
forth in Annex 1-A hereto is hereby added to the information set forth in
Schedule 2 to the Collateral Agreement, and such Schedule 2 is hereby amended
and modified to include such information.

2. GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

HD SUPPLY HOLDINGS, LLC By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: VP, Treasurer

 

Acknowledged and Agreed to as

of the date hereof by:

WILMINGTON TRUST, NATIONAL ASSOCIATION as Note Collateral Agent By:  

/s/ Jane Schweiger

  Name: Jane Schweiger   Title: Vice President

 

2



--------------------------------------------------------------------------------

Annex 1-A to

Supplemental Agreement

Supplement to

Collateral Agreement

Schedule 2

Pledged Stock

 

Pledgor

  

Issuer

  

Class of Stock or Interests

   Par
Value      Certificate
No(s).      Number of
Shares or
Interests
Pledged      % of All
Issued
Capital
or Other
Equity
Interests
of Issuer
Pledged  

HD Supply Holdings, LLC

  

Varsity AP Holding Corporation

  

Common

   $ .01         n/a         100,000,000         100 %    

GCP Amerifile Coinvest Inc.

  

Common

   $ .001         n/a         1,000         100 %    

Varsity AP Holdings LLC

  

Membership Interests

     n/a         n/a         13,797,000         27 % 

 

A-1